Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

So Oo ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 1 of 24

Michael E. Sullivan, Esq. #5142
Michael A. Burke, Esq., #11527
Hannah E. Winston, Esq. #14520

ROBISON, SHARP, SULLIVAN & BRUST

71 Washington Street

Reno, Nevada 89503

Email: msullivan@rssblaw.com
mburke@rssblaw.com
hwinston@rssblaw.com

Telephone: (775) 329-3151

Facsimile: (775) 329-7169

Attorneys for Defendant

COSTCO WHOLESALE CORPORATION

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MARIA SERRANO, an individual:
ELMER APURA, an individual,

Plaintiffs,
vs.
COSTCO WHOLESALE CORPORATION, a
State of Washington Corporation; and DOES
1-15, inclusive,

Defendant.

Case No.:

Second Judicial District Court
Case No.: CV21-00468

DEFENDANT COSTCO WHOLESALE
CORPORATION’S PETITION FOR
REMOVAL

Defendant COSTCO WHOLESALE CORPORATION, a Foreign Corporation

(“Costco”), by and through its counsel of record, Michael E. Sullivan, Esq., Michael A.

Burke, Esq., and Hannah E. Winston, Esq., of the law offices of Robison, Sharp, Sullivan

& Brust submits this Petition for Removal of the above-captioned lawsuit entitled MARIA

SERRANO, an individual; ELMER APURA, an individual vs. COSTCO WHOLESALE

CORPORATION, a State of Washington Corporation, and DOES 1-5, inclusive, Case No.

CV21-00468, assigned to DEPT. NO. 3, in the Second Judicial District Court located in

Washoe County, Nevada (“State Court”) to this Court pursuant to 28 U.S.C. §§1332(a),

1441, and 1446(b)(3).

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

So Aa NY DBD nN Ff

10
11
2
13
14
15
16
17
18
19
20
21
2d
23
24
2
26
27
28

 

 

Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 2 of 24

I. COMPLIANCE WITH PROCEDURAL REQUIREMENTS

i. COSTCO was served with a copy of Plaintiffs MARIA SERRANO
(“Serrano”) and ELMER APURA (“Apura”) State Court Summons and Complaint
(“Complaint”) on or about April 14, 2021. Thus, this removal is timely because the 30-
day period for filing the removal has not passed. 28 U.S.C. §1446(b). Additionally,
removal is timely because it is filed within one year from when Plaintiffs filed the original
Complaint in the State Court action on or about March 17, 2021.

2. Pursuant to 28 U.S.C. §1446(a), COSTCO has attached a true and correct
copy of the Complaint filed March 17, 2021 as EXHIBIT “1”, and a true and correct copy
of the Proof of Service Summons and Complaint file April 16, 2021 is attached as
EXHIBIT “2.”

3. COSTCO has provided and served a copy of the Petition for Removal on
Plaintiffs, MARIA SERRANO and ELMER APURA, through their counsel Kozak &
Associates, LLC, and COSTCO will timely file a copy of the Petition for Removal with the
Clerk of the Washoe County District Court as required by 28 U.S.C. §1446(d).

4, COSTCO is informed and believes and hereon alleges that no other parties
have appeared apart from itself and Plaintiffs.

5, Removal from State Court to this Court is proper as this district embraces
the place where the action is pending per 28 U.S.C. §1441/(a).

Il. BACKGROUND

6. Plaintiffs have asserted in their Complaint two (2) causes of action for
Negligence and Loss of Consortium against all Defendants arising out of an alleged
personal injury which occurred in the Reno Costco warehouse. Plaintiff SERRANO
slipped on water or another unknown substance and twisted her right ankle.

Il. © COMPLETE DIVERSITY OF CITIZENSHIP AS TO THE PARTIES
7. COSTCO is informed and believes that Plaintiffs are citizens of Nevada.
8. COSTCO is a corporation organized under the laws of the state of

Washington and has its principal place of business in the State of Washington.

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

N

SoS ma Nn Dn Nn HR W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 3 of 24

IV. AMOUNT IN CONTROVERSY

9. The amount in controversy in this action purportedly exceeds $75,000. In
the instant action, Plaintiffs sought unspecified damages in their Complaint for an alleged
injury to Plaintiff SERRANO. Counsel for Costco spoke with the paralegal for counsel for
Plaintiffs, who confirmed that Plaintiff SERRANO’s medical bills had not been completely
provided but were expected to be in excess of $75,000 for the hospitalization and
surgery(s) of Plaintiff SERRANO’s right ankle and follow up care, as well as, the fact that
Plaintiff SERRANO has missed two (2) years of work and is unable to work due to her
injury that she is alleging was caused by Defendant Costco. See Exhibit “3” (Declaration
of Michael Sullivan, Esq.). Thus, the alleged value of Plaintiffs’ damages exceeds
$75,000, exclusive of costs and interest.

DATED this {4 day of April, 2021.

ROBISON, SHARP, SULLIVAN & BRUST
71 Washington Street
Reno, Nevada 89503

Mh, Ve
By:_ WD SZ ued

MICHAEL E. SULLIVAN, ESQ.
MICHAEL A. BURKE, ESQ.

HANNAH E, WINSTON, ESQ.

Attorneys for Defendant

COSTCO WHOLESALE CORPORATION

 

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

 W

So Oe N DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 4 of 24

CERTIFICATE OF SERVICE

Pursuant to FRCP 5(b), | certify that | am an employee of ROBISON, SHARP,
SULLIVAN & BRUST, and that on this date | caused to be served a true copy of
DEFENDANT COSTCO WHOLESALE CORPORATION’S PETITION FOR REMOVAL
on all parties to this action by the method(s) indicated below:

by placing true copy thereof in a sealed envelope, with sufficient
postage affixed thereto, in the United States mail at Reno, Nevada,
addressed to:

Charles R. Kozak, Esq.
KOZAK & ASSOCIATES, LLC
3100 Mill Street, Suite 115
Reno, NV 89502
XX__ by using the Court's CM/ECF Electronic Notification System addressed to:
Charles R. Kozak, Esq. chuck@KozakLawFirm.com
XX_ by email addressed to:
Charles R. Kozak, Esq. chuck@KozakLawFirm.com
by facsimile (fax) addressed to:
Charles R. Kozak, Esq. (775) 800-1767
KOZAK & ASSOCIATES, LLC

3100 Mill Street, Suite 115
Reno, NV 89502

by Federal Express/UPS or other overnight delivery addressed to:

DATED this |g day of April, 2021

Employee of Robison, Sharp, Sullivan & Brust

 
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

a

CS ea NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a
28

 

 

Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 5 of 24

 

 

 

 

 

EXHIBIT LIST
Exhibit # Description Pages
Exhibit “1” Complaint 7
Exhibit “2” Proof of Service Summons and Complaint 6
Exhibit “3” Declaration of Michael E. Sullivan in Support of Costco 4
Wholesale, Inc.’s Petition to Removal
Exhibit “4” Civil Cover Sheet 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 6 of 24

EXHIBIT “1”

EXHIBIT “1”
10

11

12

13

14

LS

16

eT

18

19

20

21

22

23

24

25

26

27

28

pase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 7 of ae

ILED
Electronically
CV21-00468

2021-03-17 04:48:45 PM

Jacqueline Bryant
Clerk of the Court

Code: $1425 Transaction # 8348583 : yvil

CHARLES R. KOZAK, ESQ.

State Bar No.11179

Kozak & Associates, LLC

3100 Mill Street, Ste. 115

Reno, Nevada 89502

Tel: (775) 322-1239

Fax: (775) 800-1767

Email: Chuck@KozakLawFirm.com
Attorney for Plaintiff

IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
IN AND FOR STATE OF NEVADA

MARIA SERRANO, an individual;
ELMER APURA, an individual, Case No.:

Plaintiffs, Dept. No.:
vs.
COMPLAINT: 1. Negligence
COSTCO WHOLESALE CORPORATION, 2. Loss of Consortium
a State of Washington Corporation;
and DOES 1-5, inclusive,

Defendant.

 

 

 

 

COMPLAINT

COMES NOW the Plaintiff, MARIA SERRANO, an individual, and ELMER
APURA, an individual, by and through their attorney of record, CHARLES R. KOZAK, ESQ.,
and hereby respectfully files his Complaint in the above-captioned matter against Defendant,
COSTCO WHOLESALE CORPORATION a State of Washington Corporation; and DOES 1
through 5, inclusive, and in support thereof states as follows:

I. PARTIES
F Plaintiff, MARIA SERRANO (hereinafter “Plaintiff’), at material times hereto

was and continues to be a resident of Reno, County of Washoe, State of Nevada.

bria

 
10

dA.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ZT

28

 

fase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 8 of 24

2. Plaintiff, ELMER APURA (hereinafter “Apura’”’), at material times hereto was and
continues to be a resident of Reno, County of Washoe, State of Nevada.

3. The Plaintiff is informed and believes, and upon such information and belief alleges
Defendant, COSTCO WHOLESALE CORPORATION (hereinafter “Costco”), at all material
times to the factual situation giving rise to the current complaint is a business incorporated in
the State of Washington, who lawfully and regularly conducts business in the State of Nevada.

4. The true names and capacities, whether individual, corporate, associate, co-
partnership, or otherwise of Defendant Does 1- through 5 are unknown to Plaintiff, who
therefore, sues said Defendants by such fictitious names. Plaintiff is informed and believes and
therefore, alleges that each of these fictitiously named Defendants are responsible in some
manner for the occurrences and events referred to in this action and proximately caused the
damages to Plaintiff as alleged herein. Plaintiff requests leave of this Court to amend the
Complaint to insert the true names and capacities of said Doe Defendant, when same have been
ascertained, to join such Doe Defendants in this action and assert the appropriate charging
allegations.

Il. JURISDICTION AND VENUE

6. The damages sought in this case exceed Fifteen Thousand Dollars ($15,000.00), and
therefore, the Second Judicial District Court of the State of Nevada, in and for the County of
Washoe, has jurisdiction of this case.

7. Defendant Costco is a State of Washington Corporation who lawfully and regularly
conducts business in the State of Nevada.

8. Therefore, both jurisdiction and venue are properly with and in the Second Judicial
District Court of the State of Nevada and in for the County of Washoe.

HI

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

base 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 9 of 24

Ill. STATEMENT OF FACTS

9. On April 1, 2019, Plaintiff was in the condiment area of the snack bar at the
Costco store located at 2200 Harvard Way, Reno, Nevada, when she slipped on water or
another unknown substance.

10. As she slipped, Plaintiff was able to stop herself from falling to the floor;
however, she did severely twist her ankle.

11, Plaintiff immediately took a seat in the snack bar seating area because her ankle
began throbbing with pain.

12. Plaintiff then began to walk towards the customer service area to report her
injury, on her way there, she noticed a substantial amount of water on the floor, the water went
from the snack bar seating area toward the exit door.

13, Plaintiff reported her injury to the Costco customer service agent who advised
her to file an accident report with the store manager. The Costco customer service agent then
took pictures of the standing water and then began cleaning up the water.

14, Plaintiff returned to the seating area where a Costco store manager brought her a
form to fill out regarding her fall.

13. The Costco manager asked Plaintiff if she wanted to go to the hospital, but she
declined as she thought the pain would go away after a little while.

16, Plaintiff had a job interview scheduled for later that day with Chewy, but she
had to cancel it due to the pain in her right ankle.

17. After two days, Plaintiffs pain was increasing, and her ankle was beginning to
swell,

18. Plaintiff was then seen at Renown hospital emergency room with pain and

swelling in her right ankle.

 

 
10

A,

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 10 of 24

 

19, Plaintiff had pain radiating up her entire leg with decreased sensation in her
toes,

20. Plaintiff was treated for sprain of right ankle and unspecified ligament damage.

21. Plaintiff was fitted with a boot and sent home.

22s Plaintiff was advised to begin physical therapy; however, she was unable to

continue therapy because it increased the pain and swelling in her right ankle.

23, The physical therapist advised patient that she needed to return to her doctor and
let them know that her sprained ankle may be worse than originally diagnosed.

24, Plaintiffs follow-up visit with her physician indicated that Plaintiff had
moderate-sized plantar calcaneal spur, small tibiotalar joint effusion, partial tear of the anterior
talofibular ligament from the talus, a partially torn calcaneofibular ligament and retracted
proximally.

25, Following this visit, the physician advised Plaintiff to consult with a surgeon,
Dr. Lundeen.

26. Dr. Lundeen advised Plaintiff that she would need to have surgery on her ankle
to repair the ligaments.

2d Plaintiffs diabetic APRN, Beth Seibert, asked Plaintiff to hold off on surgery
because it could potentially be harmful for Plaintiff due to an increased risk of infection caused
by her diabetes. Ms. Seibert suggested that Plaintiff wait until her A1C level went down to 8
or 7.

28. On or about mid to late April 2019, Plaintiff was contacted by Jamaal H.
Johnson of Gallagher Bassett Services, Inc., who informed Plaintiff that they were

investigating her accident. Mr. Johnson admitted to Plaintiff that he saw her slip and that he

 

 

 
10

LL

12

13

14

15

16

17

18

19

20

21,

22

23

24

25

26

27

28

 

ase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 11 of 24

saw a “wet spot” on the floor when he viewed the CCTV video from Costco. Mr. Johnson
further admitted that Costco was negligent.

25, Shortly after these conversations, Plaintiffs claim was transferred to a new
resolution manager who then denied Costco’s responsibility.

30. While waiting on her A1C levels to go down, Plaintiff was unable to wear
closed toe shoes, stand on her foot any significant period of time, and had to have her foot
raised up to prevent swelling while she was seated.

aL, As a result of these issues, Plaintiff was unable to return to work due to her
inability to wear shoes or stand for long periods of time.

32, Plaintiff suffered from server pain, depression, anxiety, and financial hardship
for nearly two years. Plaintiff continues to suffer from pain, depression, anxiety, and financial
hardship.

35. Plaintiff finally had surgery on her ankle on February 1, 2021 and is currently
being seen by a physical therapist.

IV. CAUSES OF ACTION

First Cause of Action- Negligence

34, The foregoing allegations are incorporated as this point as though fully set forth
in detail.
ony Defendants owed a duty of care to Plaintiff and other patrons of Costco to

provide a safe environment, including keeping their floor clean and dry;
33, Defendants breached that duty, by failing to monitor and maintain a high traffic

area that is prone to spills and other debris.

 

 
10

11

12

1.3

14

LS

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 12 of 24

 

 

37, Costco’s breach of duty was the cause of Plaintiff's injuries. Plaintiff has
suffered, and will continue to suffer in the future, serious physical, emotional, and financial
injuries.

38. As a direct and proximate result of the negligent acts of the Costco, Plaintiff has
suffered, and will continue to suffer in the future, serious physical, emotional, and financial
injuries, all to her general damage in an amount in excess of FIFTEEN THOUSAND
DOLLARS ($15,000.00).

Sadler v. PacifiCare of Nev., 40 P.3d 1264 (Nev. 2014; DeBoer v. Sr. Bridges of

 

Sparks Fam. Hosp., 282 P.3d 727 (Nev. 2012); Scialabba v. Brandise Construction Co., 112
Nev. 965, 921 P.2d 928 (1996).

39. By allowing water to gather on the floor, Costco allowed a dangerous condition
to occur on its premises.

40. Considering that the dangerous condition existed in a high traffic area where
customers routinely consume beverages, often spilling those beverages, Costco knew or should
have known about the dangerous conditions.

4l. There can be no denying that the dangerous conditions, excessive water/liquid
on the floor of the snack bar seating area, caused Plaintiffs injuries.

Second Cause of Action- Loss of Consortium

42. The foregoing allegations are incorporated as this point as though fully set forth
in detail.

43. Plaintiff and Apura are in a valid and lawful marriage.

44, Asadirect and proximate result of the negligent acts of the Costco, Plaintiff has

suffered.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 13 of 24

45.  Apura has been injured by his wife’s lack of love, companionship, affection,
society, sexual relations, solace, and ability to assistance with taking care of their two minor
children.

45.  Apura’s loss of consortium is a direct result of Costco’s negligence.

V. PRAYER FOR RELIEF

WHEREFORE, Plaintiff MARIA SERRANO and ELMER APURA pray for
Judgment against Costco, as follows:

1. For compensatory damages, including but not limited to, medical bills, lost wages,
future earnings, pain and suffering, emotional distress, inconvenience, physical
impairment, loss of enjoyment of life, and “general” losses in an amount to be
proven at trial;

2. For costs of suit, and;

3. For such other and further relief as this Court deems just and proper.

Pursuant to NRS 239B.030, the undersigned certifies that this document does not
contain a Social Security number.

DATED this 17" day of March 2021. Respectfully Submitted,

By: /s/ Charles R. Kozak, Esq.
CHARLES R. KOZAK, ESQ.
Nevada State Bar #11179
3100 Mill Street, Ste. 115
Reno, Nevada 89502
Telephone: (775) 322-1239
Facsimile: (775) 800-1867
Email: chuck@kozaklawfirm.com
Attorney for Plaintiff

 

 
Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 14 of 24

EXHIBIT “2”

EXHIBIT “2”
10

Ld

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

26

27

28

Qase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 15 of 24 eI ES

Electronically
CV21-00468
2021-04-16 11:18:18

Code: 3720 Jacqueline Bryant
CHARLES R, KOZAK, ESQ a ie
State Bar No.11179

Kozak & Associates, LLC

3100 Mill Street, Ste. 115

Reno, Nevada 89502

Tel: (775) 322-1239

Fax: (775) 800-1767

Email: Chuck@KozakLawFirm.com

Attorney for Plaintiff

IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
IN AND FOR STATE OF NEVADA

MARIA SERRANO, an individual;
ELMER APURA, an individual, Case No.: CV21-00468

Plaintiffs, Dept. No.: 3
vs.

COSTCO WHOLESALE CORPORATION,
a State of Washington Corporation;
and DOES 1-5, inclusive,

Defendant.

 

 

PROOF OF SERVCIE SUMMONS AND COMPLAINT

PLEASE TAKE NOTICE that the Summons and Complaint were served pursuant to
NRS 4, in the above-entitled matter as follows: COSTCO WHOLESALE CORP. was served
on April 14, 2021 at 999 Lake Drive, Issaquah, Washington 98027-8990 by Colter Norris an
employee of One Hour Legal. (See Exhibit 1).
Pursuant to NRS 239B.030, the undersigned certifies that this document does not contain a
Social Security number.

DATED this 16" day of April 2021. KOZAK & ASSOCIATES, LLC.

/s/ Charles R. Kozak, Esq.

CHARLES R. KOZAK, ESQ.
Attorney for Plaintiff

 

 

AM

 
10

11

12

13

14

15

16

17

18

Lg

20

21

22

23

24

25

26

27

28

Clase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 16 of 24

CERTIFICATE OF SERVICE

I certify that I am an employee of Kozak & Associates, LLC.; that on the 16" of March
2021, I deposited a true and correct copy of the forgoing, with postage prepaid, with the United
States Postal System in Reno, Nevada, addressed as follows:

COSTCO WHOLESALE CORP.

999 Lake Drive

Issaquah, Washington 98027-8990

/s/ Dedra Sonne

Dedra Sonne
Employee of Kozak & Associates, LLC

 

 

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

EXHIBIT LIST

fase 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 17 of 24

 

Exhibit No.

Document

No. Pages

 

1

 

 

Affidavit of Service

 

2

 

 

 

 

 
Case 3:21-cv-00182-HDM-CLB Documenti Filed 04/19/21

EXHIBIT 1

EXHIBIT 1

Page 18 0f 24. eg

Electronically
CV21-00468
2021-04-16 11:18:18 AM
Jacqueline Bryant
Clerk of the Court
Transaction # 8398877
Case 3:21-cv-00182-HDM-CLB Documenti Filed 04/19/21

 

Page 19 of 24

 

 

 

 

  

 

{ IN THE JUSTICE OF COURT OF TOWNSHIP
WASHOE, STATE OF NEVADA
2
MARIA SERRANO, AN INDIVIDUAL, ET AL.,
3 Plaintiff(s), CASE NO: CV21-00468
DEPT NO;
4 VS,
8 COSTCO WHOLESALE CORPORATION, A AFFIDAVIT OF SERVICE |
STATE OF WASHINGTON CORPORATION,
6 Defendant(s),
7
STATE OF NEVADA
8 3S,
COUNTY OF WASHOE
9
COLTER NORRIS, being duly sworn, or under penalty of perjury, states that at all times herein Affiant was and is a citizen
of the United States, over 18 years of age, and not a party to or interested In the proceedings in which this Affidavit Is
10 | made. That Affiant received a copy of the following document: SUMMONS; COMPLAINT On 4/14/2021 and served on
this same date of 4/14/2021 by:
11 (Affiant must complete the appropriate paragraph)
12 1, Delivering and leaving a copy with Defendant at (state address)
2, Serving Defendant COSTCO WHOLESALE CORPORATION, A STATE OF WASHINGTON CORPORATION by
13 personally delivering and leaving a copy with STEPHANIE GARDNER - EXECUTIVE LEGAL ASSISTANT, a person of
sultable oe and discretion residing at Defendant's usual place ofabode located at 989 Lake Dr, Issaquah, WA
44 98027699
3, Personally depositing a copy In a mailbox of the United States Post Office, enclosed in a sealed envelope, postage
45 prepaid, certified of registered mall, return recelpt requested, addressed to Defendant at:
16] (For valid service a copy of the signed return receipt must be attached hereto.)
47 SUBSCRIBED AND SWORN to before me,on .
| (6 poral 2021 Kod AQUA)
18 NOTARY PUBLIC in and for the 9 NOR
ar oe “Mn
19 || County ee State of Nevada, WA s erat aa %
7 4 2’
My Commision Expires: 4/0/2046- F /S yotary oY 3
ilzaizoe2l Ff ome EE
2 EO PUB SE
| YMrsVE 23 BO =
“am, OF Waser”
22 “Min, Aaiehe wn "
23
24
25
26
o7 Date: April 18, 2021 ,
(Server Signature)

 

Ordont; 7397/NVPRF4 14
Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 20 of 24

 

Attorney or Party without cL anaes: * FOR COURT USE ONLY «
CHARLES R, KOZAK, ESQ.
KOZAK & ASSOCIATES, LLC
3100 MILL STREET STE, 115 a / :
RENO, NV 89502 E-MAIL ADDRESS (Optional):
TELEPHONE No.:(775) 322-1239 FAX No. (Optional):

Attomey for. MARIA SERRANO, AN INDIVIDUAL, ET AL.

 

Ref No. or Fila No.:

 

 

(Insert name of Court, and Judicial District and Branch Court: /
SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA IN AND FOR THE COUNTY OF WASHOE -

 

Alaintt: MARIA SERRANO, AN INDIVIDUAL, ET AL.

Defendant: COSTCO WHOLESALE CORPORATION, A STATE OF WASHINGTON
CORPORATION

 

ie - HEARING DATE: TIME: DEPT; CASE NUMBER: —
PROOEP MAIL = , CV21-00468

 

 

 

 

 

 

 

1.lam over the age of 18 and not a party to this action. | am employed in the county where the mailing occured.

2. | served copies of the SUMMONS; COMPLAINT:

-3, By placing a true ae thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United
States Mall at WALNUT CREEK, California, addressed as follows:

a. Date of Mailing: April 14, 2021
b, Place of Mailing: WALNUT CREEK, CA
c. Addressed as follows: COSTCO WHOLESALE CORPORATION, A STATE OF WASHINGTON
CORPORATION.
999 Lake Dr

Issaquah, WA 98027-8990

lam readily familiar with the firm's practice for collection and processing of documents for cmaing Under that practice, it would
be see Galt within the United States Postal Service, on that same day, with postage thereon fully prepaid at WALNUT
CREEK, California in the ordinary course of business. . ,

Fee for Service: $ 155.00 | declare under penalty of Petry under the laws of
County: the The State of California that the foregoing
Registration: information contained In the return of service and
statement of service fees is true and correct and that

A
mune; ONE HOUR LEGAL
cae 2920 CAMINO DIABLO this declaration was executed on April 14, 2021.

- WALNUT CREEK, CA 94597
(925) 947-3470

Signature:
PETERK HOUSE

 

PROOF OF SERVICE BY MAIL
Orderé#: 7397/mallproof
Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 21 of 24

EXHIBIT “3”

EXHIBIT “3”
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

S©o Aa ND Nn BP W PO

NH NY NH NY NHN NY DN NN RO Ree ee ee ea ee a a
Oo AD A FF WB NHN FF DBO we INQ DW KR WD PB HOS

 

Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 22 of 24

DECLARATION OF MICHAEL E. SULLIVAN IN SUPPORT OF
COSTCO WHOLESALE, INC.’S PETITION FOR REMOVAL

I, MICHAEL E. SULLIVAN, hereby declare and say under penalty of perjury as
follows:
he | am an attorney at law licensed to practice in the State of Nevada and

represent the Defendant Costco Wholesale Corporation, Inc. (“Costco”).

2. | make the instant declaration in support of Defendant Costco’s Petition for
Removal.
3. Plaintiffs sought unspecified damages in their Complaint for Plaintiff Maria

Serrano’s alleged injury. However, | spoke with Plaintiffs’ counsel’s paralegal on or about
April 15, 2021 who confirmed that she believed Plaintiff's medical bills were unknown, but
could be in excess of $75,000, plus Plaintiff Maria Serrano is undergoing follow up care.
| was told Plaintiff Serrano was seeking unspecified damages for lost wages and pain and
suffering in excess of $75,000, plus a loss of consortium claim for Plaintiff Elmer Apura.
| was advised that Plaintiff Maria Serrano has missed tow (2) years of work due to her
injury that she claims happened at Costco, Reno. Thus, according to Plaintiffs, the alleged

value of their damages exceeds $75,000, exclusive of costs and interest.

DATED this | | day of April, 2021

      

 

MICHAEL E. SULLIVAN

 

 
Case 3:21-cv-00182-HDM-CLB Document1 Filed 04/19/21 Page 23 of 24

EXHIBIT “4”

EXHIBIT “4”
Case 3:21-cv-00182-HDM-CLB Document1_ Filed 04/19/21 Page 24 of 24

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor pupplenient the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
MARIA SERRANO and ELMER APURA

(b) County of Residence of First Listed Plaintiff WASHOE
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Charles R. Kozak, Esq., 3100 Mill Street, Suite 115, Reno, NV 89502

(775) 322-1239

cBEFES WEEE sace CORPORATION, a State of Washington
Corporation; and DOES 1-15

County of Residence of First Listed Defendant _ Washington
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)
Michael E. Sullivan, Esq, and Hannah E. Winston, Esq.
Robison, Sharp, Sullivan & Brust, 71 Washington Street
Reno, NV 89503, (775) 329-3151

 

 

If. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

II.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

0 1 US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State m1 © 1 Incorporated or Principal Place go4 04
of Business In This State
O 2. US. Government & 4 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place o5 &s
Defendant (Indicate Citizenship of Parties in Item IT) of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT. : TORTS FORFEITURE/PENALTY. BANKRUPTCY. : __ OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine OD 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
C150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR __ SOCIAL SECURITY. 0 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) © 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal 01 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability } @& 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) © 891 Agricultural Acts
© 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act _ 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS - PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
© 220 Foreclosure OC 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) CO 899 Administrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
© 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
0 446 Amer, w/Disabilities -| J 540 Mandamus & Other |© 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

O11. Original [K2 Removed from O 3  Remanded from 0 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:
Personal Injury

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. §§1332(a), 1441, and 1446(b)(3)

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 75,000.00 JURY DEMAND: {Yes ONo
VIII. RELATED CASK(S)
IF ANY (See mmsiruction): GR DOCKET NUMBER
DATE f j SIGNATURE O TORNEY OF RECORD
Hye aR
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
